UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1138



JAMES KING; LINDA KING; WENDY KING,


                                            Plaintiffs - Appellants,


          and


STANLEY JAMES DEVELOPMENT CORPORATION,


                                                           Plaintiff,


          versus



LAW FIRM OF GOLDMAN & VETTER; BIG CREEK
ENTERPRISES,    INCORPORATED,   an   Illinois
Corporation   and   James  Elson;  MIDAMERICA
NATIONAL BANK, and Mr. David Hayes; IRVING
EVANS; GARNET EVANS,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-02-
2164-AMD)


Submitted:   July 10, 2003                 Decided:   October 6, 2004


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.
Affirmed by unpublished per curiam opinion.


William Ray Ford, Camp Springs, Maryland, for Appellants. Gerard
R. Vetter, GOLDMAN & VETTER, P.A., Baltimore, Maryland, for
Appellee Law Firm of Goldman & Vetter; Irving Evans, Garnet Evans,
Appellees Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          James   King,   Linda   King,   and   Wendy   King   appeal   the

district court’s order dismissing sua sponte their civil complaint

pursuant to 28 U.S.C. § 1915(e) (2000).           We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.     See King v. Law Firm of Goldman

& Vetter, No. CA-02-2164-AMD (D. Md. Jan. 13, 2003).           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -